DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9 and 11-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-8, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, application No. 2017/0289831, hereinafter known as Park in view of Morioka, Yuichi, application no. 2018/0017661, hereinafter known as Morioka. 

As to claim 1, Park discloses an apparatus for performing positioning operations, comprising: a transceiver of a user equipment (UE) configured to: receive a downlink physical channel from a base station, the downlink physical channel received on one or more slots of one or more subframes of one or more radio frames (Park, [0066], Downlink frame sent from Base Station (BS) to UE comprising slots of subframe), the downlink physical channel carrying user data and/or control information from the base station to the UE (Park, [0100]-[0106], [0436]-[0452], Figure. 14 CSI-RS, sent via the downlink as known in the art, where CSI-RS is configured with plural subframe metrics, that is CSI-RS is configured to be communicated in the physical channel in the downlink; [0067], downlink frames such as PDCCH and PDSCH carrying plurality of data or control information); receive, from the base station, an indication that the base station will transmit reference signals for positioning via the downlink physical channel (Park, [0007], receiving reference signals including CSI-RS from BS sent via downlink physical channel); and perform a positioning measurement of a reference signal received via the downlink physical channel (Park, [0007], [0436]-[0462], CSI-RS, sent via performing positioning using reference signal time difference RSTD by UE and sending the positioning information to BS).  

Further as to claim 1, Park teaches sending CSI-RS via the downlink physical channel and using the CSI-RS information to perform positioning ([0100]-[0106], [0436]-[0452]). Park further teaches PDCCH and PDSCH as know in the art ([0067]).  Park does not expressly disclose that CSI-RS (or any particular reference signal is sent via PDCCH or PDSCH for positioning determination however Morioka dicloses the PRS or other reference signals for positioning determination are sent via downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) (Morioka, [0045], sending PRS signal via PDCCH by the eNB for positioning calculation by the UE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of the PRS or other reference signals for positioning determination are sent via downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) is taught by Morioka.  Positioning calculation is used by the devices in the network to determine location of the devices to set up communication with proper communication resources based in part of location of devices. 

As to claim 3, Park discloses wherein the indication comprises: a field in a radio resource control (RRC) message indicating that the base station will transmit reference signals for positioning on the downlink physical channel, a field in a medium access control-control element (MAC-CE) indicating that the base station will transmit reference signals for positioning on the downlink physical channel, or a field in a downlink control information (DCI) indicating that the base station will transmit reference signals for positioning on the downlink physical channel (Claims recites one of three optional indications. Park, [0068], downlink information comprised in DCI). 

As to claim 4, Park discloses wherein the UE performs positioning measurements of reference signals received on the downlink physical channel only during a pattern of the one or more slots of the downlink physical channel (Park, Figure 7, reference signal for position in a pattern of plural slots including odd and even number slots). 

As to claim 5, Park discloses wherein the pattern comprises slots within a repeating time window, even slots, or odd slots of the one or more slots (Park, Figure 7, reference signal for position in a pattern of plural slots including odd and even number slots). 

As to claim 6, Park dicloses wherein the UE performs positioning measurements of reference signals received on the downlink physical channel received only on predetermined receive beams (Park,  [0095], reference signal received via beam indication). 

As to claim 7, Park discloses wherein the indication comprises an indication in a DCI scheduling message that the base station will transmit reference signals for positioning on the downlink physical channel (Park, [0068], downlink information comprised in DCI, DCI message with configuration information that is used for positioning).

As to claim 8, Park discloses wherein the downlink physical channel comprises a multi-layer downlink physical channel, and wherein the indication corresponds to a layer of the downlink physical channel (Park, [0068],  Beamforming rank indication for reference signal determination providing multi-spatial layer information). 

As to claims 23 and 24, the claims are rejected as applied to claims 1 and 3 above by Park in view of Morioka

Claims 9, 11-13, 16, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al, application no. 2017/0366244, hereinafter known as Lee and further in view of Morioka. 

As to claim 9, Park discloses an apparatus for performing positioning operations, comprising: a transceiver of a user equipment (UE) configured to: receive a downlink physical channel from a base station, the downlink physical channel received via one or more slots of one or more subframes of one or more radio frames(Park, [0066], Downlink frame sent from Base Station (BS) to UE comprising slots of subframe), the downlink physical channel carrying user data and/or control information from the base station to the UE  (Park, [0100]-[0106], [0436]-[0452], Figure. 14 CSI-RS, sent in the downlink as known in the art, that is CSI-RS is configured with plural subframe metrics, that is CSI-RS is configured to be communicated in the physical channel in the downlink; [0067], carrying plurality of data or control information such as PDCCH or PDSCH as taught in the art standards), the downlink physical channel carrying user data and/or control information from the base station to the UE (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as taught in the art standards).  Park discloses sending CSI-RS via subframe configuration that entails physical downlink channel frames, Park further teaches the PRS may be sent in the same manner as CSI-RS or simultaneously as with CSI-RS (Park, [0100]-[0106], [0014]-[0018], PRS sent with inr place of CSI-RS; [0133]-0141], subframe configuration for sending to UE PRS for positioning measurement). Park does not expressly disclose a set of positional measurement during a first duration comprising a first group of slots or one or more slots and calculating a combined positioning measurement however Lee discloses perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots (Lee, [0097]-[0104], one beam pattern (bp-1) sent on plural slots (durations) for position measurement in the downlink); and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots (Lee, [0097]-[0104], second beam patterns (bp-2) sent on plural slots (durations) for position measurement in the downlink); and at least one processor of the UE configured to: calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel (Lee, [0104], combining position measurement per beam including beams B1, B2 and B3); and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session (Lee, [0104], reporting combined positioning information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots; and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots; and at least one processor of the UE configured to: calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel; and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session is taught by Lee.  Use of averaging measurement from plural durations enables getting PRS data for beams in different direction of communication. 

Further as to claim 9, , Park teaches sending CSI-RS via the downlink physical channel and using the CSI-RS information to perform positioning ([0100]-[0106], [0436]-[0452]). Park further teaches PDCCH and PDSCH as know in the art ([0067]).  Park and Lee do not expressly disclose that CSI-RS (or any particular reference signal is sent via PDCCH or PDSCH for positioning determination however Morioka dicloses the PRS or other reference signals for positioning determination are sent via downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) (Morioka, [0045], sending PRS signal via PDCCH by the eNB for positioning calculation by the UE). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Lee to include the limitations of the PRS or other reference signals for positioning determination are sent via downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) is taught by Morioka.  Positioning calculation is used by the devices in the network to determine location of the devices to set up communication with proper communication resources based in part of location of devices. 

As to claims 11, Park, Lee and Morioka disclose the apparatus of claim 9. Park does not disclose however Lee discloses the first set of positioning measurements comprises a first positioning measurement of the downlink physical channel and a first positioning measurement of a first positioning reference signal transmitted on the downlink physical channel during the first averaging duration (Lee, [0097]-[0104], one beam patterns (bp-1) sent on plural slots (durations) for position measurement in the downlink, measuring PRS), and the second set of positioning measurements comprises a second positioning measurement of the downlink physical channel and a second positioning measurement of a second positioning reference signal transmitted on the downlink physical channel during the second averaging duration (Lee, [0097]-[0104], second beam patterns (bp-2) sent on plural slots (durations) for position measurement in the downlink, measuring PRS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Morioka to include the limitations of the first set of positioning measurements comprises a first positioning measurement of the downlink physical channel and a first positioning measurement of a first positioning reference signal transmitted on the downlink physical channel during the first averaging duration, and the second set of positioning measurements comprises a second positioning measurement of the downlink physical channel and a second positioning measurement of a second positioning reference signal transmitted on the downlink physical channel during the second averaging duration as taught by Lee.  Use of averaging measurement from plural durations enables getting PRS data for beams in different direction of communication.

As to claims 12, Park, Lee and Morioka disclose the apparatus of claim 9. Park does not disclose however Lee discloses the first set of positioning measurements comprises positioning measurements of first downlink physical channel signals having a first positioning signal identity, and the second set of positioning measurements comprises positioning measurements of second downlink physical channel signals having a second positioning signal identity (Lee, [0097], BS providing identifier to the UE for measuring the beam for positioning). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Morioka to include the limitations of the first set of positioning measurements comprises positioning measurements of first downlink physical channel signals having a first positioning signal identity, and the second set of positioning measurements comprises positioning measurements of second downlink physical channel signals having a second positioning signal identity as taught by Lee.  Different positioning information can be used to implement different communication metrics accordingly. 

As to claims 13 Park, Lee and Morioka disclose the apparatus of claim 12. Park does not disclose however Lee discloses the first downlink physical channel signals have the first positioning signal identity based on being received on a first receive beam of the UE, and the second downlink physical channel signals have the second positioning signal identity based on being received on a second receive beam of the UE (Lee, [0097]-[0104], multiple beam patterns (bp-1, bp-2, bp3) sent on plural slots (durations) for position measurement in the downlink).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Morioka to include the limitations of the first downlink physical channel signals have the first positioning signal identity based on being received on a first receive beam of the UE, and the second downlink physical channel signals have the second positioning signal identity based on being received on a second receive beam of the UE as taught by Lee. Different identifiers allow the ability to distinguish beams at different positions. 

As to claim 16, Park discloses wherein the first type is one of channel state information reference signals (CSI-RS), PDCCH, or PDSCH, and the second type is another one of CSI-RS, PDCCH, or PDSCH (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as taught in the art standards).

As to claims 19, Park, Lee and Morioka disclose the apparatus of claim 12. Park does not disclose however Lee discloses wherein the first and second positioning signal identities are different positioning signal identities (Lee, [0097], BS providing identifier to the UE for measuring the beam for positioning). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Morioka to include the limitations of wherein the first and second positioning signal identities are different positioning signal identities as taught by Lee. Different identifiers allow ability to distinguish beams at different positions. 

As to claim 20, Park discloses wherein the transceiver is further configured to: receive, from the base station, an indication to activate a downlink physical channel positioning measurement mode (Park, [0007], receiving reference signals including CSI-RS from BS);

As to claims 21, Park, Lee and Morioka disclose the apparatus of claim 20. Park does not disclose however Lee discloses wherein the first group of slots of the first averaging duration begins at the next slot after the indication is received, and wherein the second group of slots of the second averaging duration begins at the next slot after the first group of slots ends (Lee, figure 9, plural consecutive slots to perform measurement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Morioka to include the limitations of wherein the first group of slots of the first averaging duration begins at the next slot after the indication is received, and wherein the second group of slots of the second averaging duration begins at the next slot after the first group of slots ends as taught by Lee.  Measuring over plural slots to get averaging date to get positional information. 

As to claim 22, Park discloses wherein the first and second sets of positioning measurements comprises Time of Arrival (ToA) measurements  (Park, [0126], time of arrive measurement). 

As to claims 25-28, the claims are rejected as applied to claims 9 and 11-13 above by Park in view of Lee and further in view of Morioka

Allowable Subject Matter

Claims 14, 15, 17, 18, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. Applicant representative recites on page 9 of the remarks as follows. 

In rejecting independent claim 1, the Examiner interpreted the "downlink physical channel" as reading on the CSI-RS in Park, and acknowledged that "Park does not disclose... the downlink physical channel comprising a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH)." 3/1/2022 Non-Final Rejection, p. 3. The Examiner Page 9 of 12

Examiner respectfully disagrees.  Examiner citation of Park above does not interpret Downlink Physical Channel as reading CSI-RS.  As cited above, Park teaches that CSI-RS is sent via (similar the claimed limitation=) downlink physical channel subframe as part of control information send to the user equipment as is well known in the art. CSI-RS is not cited as being equivalent to PDCCH or PDSCH.   CSI-RS is further used by the user equipment to determining position and other metrics for communication purposes. Park also teaches PDCCH and PDSCH but does not expressly teach that CSI-RS or other reference signals are sent via PDCCH or PDSCH. 

Morioka does not disclose or suggest that a CSI-RS is, or is equivalent to, a PDCCH or a PDSCH. The reference signals mentioned in paragraph [0045] of Morioka are PRS or "the reference signals 207 which are transmitted within the downlink wireless access interface." Assuming that Morioka is being cited as disclosing that a reference signal can be a PDCCH or a PDSCH, there is no such disclosure or suggestion in Morioka. While the PRS may be "inserted in resource blocks of the PDSCH," Morioka does not disclose or suggest that a PRS is a PDSCH. Rather, as shown in FIG. 2 of Morioka, PRS (reference signals 207) are simply scheduled on resource elements (shaded black) within the resource blocks allocated for the PDSCH. The resource elements allocated for PRS are not also allocated for the PDSCH. There is no disclosure or suggestion in Morioka that simply because a PRS is scheduled within the resource blocks otherwise allocated to the PDSCH it means that a PRS is a PDSCH. As such, Morioka does not disclose or suggest that a reference signal (e.g., PRS) can be a PDSCH or a PDCCH

Morioka art, used in 103 combination with Park, is merely relied to teach the technique of PRS or any particular reference signals (such as CSI-RS) being sent via PDCCH and PDSCH, where the reference signals are further used for determining positioning information.  Morioka, similar to Park, is not cited to teach that CSI-RS, PRS or any particular reference signal is or can be or is equivalent to PDSCH or PDCCH but Morioka and Park are cited to teach CSI-RS, PRS or any other refence signal can be sent via PDSCH or PDCCH as claimed above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467